DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 04/22/2022 and 05/19/2022 have been entered. Claim 10 has been cancelled, claim 19 is newly added, and claims 1, 2, 6-9, 11, and 14-18 have been amended. Claims 1-9 and 11-19 remain pending in this application. The amendments to the Specification and Claims have overcome some of the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed December 22, 2021, and the remaining issues appear below.

Claim Objections
Claim 1, line 11, “the width or in the length” should instead read “a [[the]] width or in a [[the]] length”.
Claim 2, line 3, “the electrode size” should instead read “an [[the]] electrode size”.
Claim 19, line 2, “polyurethane cellulose acetate” should instead read “polyurethane and cellulose acetate”.
Claim 14, line 2, “the linearity range” should instead read “a [[the]] linearity range”.
Claim 15 should read “further comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the substrate” which has insufficient antecedent basis in the claims. Examiner suggests amending the claim to instead recite “further comprising a substrate, wherein the substrate is…” in order to positively recite the substrate as part of the sensing device.
Regarding claim 17, it is unclear whether the sensing device itself or the sensor device probe includes the first and second end. It seems that the claim should recite that the sensor device is the component that comprises a first end having connecting contacts and a second end having the electrodes, and the claim will be examined according to this interpretation. Examiner recommends amending claim 17 such that it reads “wherein the probe further comprises a first end having connecting contacts and a second end…” Claim 18 is rejected by virtue of its dependency on claim 17.
Claim 19 recites limitations “the linearity enhancing material” and “the permselective material” which lack antecedent basis. It seems claim 19 should be dependent from claim 14 and will be examined as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0077490, hereinafter Simpson.
Regarding claim 1, Simpson teaches a sensing device for sensing at least one analyte from a biological fluid of a 5patient (Abstract, Figs. 3A-3C), the sensing device comprising:
a hollow microneedle (support member 330; although not explicitly disclosed as a microneedle, the dimensions are such that the support member can be considered a microneedle; length may be between 0.1 mm to 1.5mm, paragraph 6; cross-sectional diameter may be less than 0.1 mm, paragraphs 13-14) having a longitudinal body which extends from a base to a distal end (Figs. 3A-3C), at least one internal wall defining at least one internal cavity (support member 330 may surround more than about 75% of the perimeter of the sensor or may substantially surround the sensor, paragraphs 177-178), and 10at least one side opening (window portion 334, Fig, 3C, or longitudinal openings formed by support member 330, Figs. 3A-3B) configured to access the at least one internal cavity (longitudinal recess 332) from an exterior of the microneedle (“the support member comprises at least one window portion configured to allow passage of a biological fluid to the membrane,” paragraph 23); 
a sensor device (sensor 314; any of a variety of electrodes can be employed for the sensor device, paragraph 181) arranged at least partially into the hollow microneedle (Figs. 3A-3C; “the support member is configured to substantially surround the at least one electrode,” paragraph 21), wherein the sensor device is a probe at least partially arranged into the side opening (Figs. 3A-3C), said probe comprising at least two electrodes arranged on the probe (“the at least one electrode comprises a working electrode and a reference electrode,” paragraph 15); wherein the probe comprises a longitudinal body and the at least two electrodes are arranged in the width or in the length of the longitudinal body of the probe (any of a variety of electrodes can be employed for the sensor device, paragraph 181, see electrode arrangement embodiments in Figs. 4, 7A-7D), and wherein the hollow microneedle further comprises a hat (tissue piercing element 310, paragraphs 161-162, 167) arranged at the distal end configured to cover at least partially the side opening or the sensor device (Figs. 3A-3C).
Regarding claim 17, Simpson teaches the probe (see interpretation under the 112(b) rejection above) comprises a first end having connecting contacts (“the sensor electronics unit is connected to the sensor body via contacts,” paragraph 26; see contacts 358 in Figs. 3A-3C, paragraph 235; “one or more ends of the working electrode is exposed to provide electrical connection,” paragraph 270) and a second end having the electrodes (Figs. 7A-7D).
Regarding claim 18, Simpson teaches the first electrode is arranged in a terminal of the second end (“at least one electrode comprising a distal end,” paragraph 51; Figs. 4, 5A, 7A-7D show at least one of the electrodes exposed at a terminal end; any of a variety of electrodes can be employed for the sensor device, paragraph 181).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson, as applied to claim 1 above.
Regarding claim 2, Simpson teaches the at least two electrodes comprise a first electrode which is a working electrode (paragraph 15) and the device size is between 1 and 1000 microns in at least one dimension (length may be between 0.1 mm to 1.5mm, paragraph 6; cross-sectional diameter may be less than 0.1 mm, paragraphs 13-14). Simpson further suggests the use of a counter electrode instead of the reference electrode in some embodiments (“the sensor body 120 may also include a reference electrode (and/or a counter electrode),” paragraph 168; “in some embodiments, a counter electrode…may be employed in addition to or in place of the reference electrode,” paragraph 306), however, Simpson does not explicitly teach a counter electrode in all sensor embodiments.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simpson such that the reference electrode is replaced with a counter electrode. One would be motivated to do so because Simpson explicitly suggests such a substitution in other sensor embodiments (paragraphs 168, 306), and the results should be predictable. Thus, Simpson teaches a second electrode which is a counter electrode.
Simpson does not explicitly teach that an electrode size is between 1 and 1000 microns in at least one dimension, however, Simpson does teach that the device size is between 1 and 1000 microns in at least one dimension (length may be between 0.1 mm to 1.5mm, paragraph 6; cross-sectional diameter may be less than 0.1 mm, paragraphs 13-14) and teaches that the longitudinal recess 332 is configured to at least partially accommodate a sensor, and the longitudinal recess may extend substantially across the entire length of support member 330 (paragraph 177).
It would be obvious to one of ordinary skill in the art to use an electrode size between 1 and 1000 microns in at least one dimension in the device of Simpson. One would be motivated to do so because Simpson teaches the in vivo device length can be between 0.1 mm to 1.5 mm or 0.2 mm to 0.5 mm (paragraph 159) and a cross sectional width can be less than 0.05mm (paragraph 175) and suggests that the electrode is disposed through most of the length and width (paragraph 177; Fig. 3B also shows sensor 314 extending through the tissue piercing element 310; Figs. 7A-7D show that the electrodes have a diameter). Given the disclosed dimensions of the entire sensor device, the electrode size must be smaller than the disclosed ranges, and disposing an electrode length less than 1 mm or less than 500 microns or an electrode width less than 0.05 mm, as suggested by Simpson, would be obvious to try.
Regarding claim 3, Simpson teaches electrode size is between 100 and 400 microns at least in one dimension (length may be between 0.1-1.5mm or 0.2-0.5mm, paragraphs 6, 159; see rationale in rejection of claim 2 above). 
Regarding claim 4, Simpson teaches the electrode size is between 30 and 70 microns at least in one dimension (cross-sectional diameter may be less than 0.05 mm, paragraphs 14, 175; see rationale in rejection of claim 2 above).
Regarding claim 5 (see rationale for differences between the sensor device size and probe size in the rejection of claim 2 above), Simpson teaches the length of the probe is smaller than 1 mm (device length may be between 0.1 mm to 1.5mm, paragraph 6 and 159; probe length should be less than 1.5mm), the width of the probe is smaller than 100 microns (cross-sectional diameter may be less than 0.05 mm, paragraphs 14, 175; probe diameter should be less than 0.05 mm), and wherein the probe is adapted so the at least two electrode reach determined depth of a patient skin (inherent aspect of the probe size, as indicated by Applicant’s Remarks, pg. 10, paragraph 2).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2019/0201675 - previously cited) in view of Kang (US 2005/0123680 - previously cited).
Regarding claim 1, Miller teaches a sensing device for sensing at least one analyte from a biological fluid of a 5patient (Abstract, paragraphs 7-10, 15), the sensing device comprising:
a hollow microneedle (microneedle 2500) having a longitudinal body which extends from a base to a distal end (see labeled proximal and distal ends, Fig. 2D), at least one internal wall defining at least one internal cavity, and 10at least one side opening (orifice 2501) configured to access the at least one internal cavity (bore 2504) from an exterior of the microneedle (Figs. 2B-3B; “To facilitate fluid access, the orifice 2501 is located in proximity to the distal end of the microneedle 2500…the orifice 2501 is in fluidic communication with the bore 2504,” paragraph 30); 
a sensor device arranged at least partially into the hollow microneedle (paragraphs 42-45, 62), wherein the sensor device is a probe at least partially arranged into the side opening (“the needles and transducers can be configured in any useful manner…the needle can include a transducer within a lumen of a needle,” paragraphs 47-50, said probe comprising at least two electrodes (paragraph 44);
wherein the hollow microneedle further comprises a hat arranged at the distal end configured to cover at least partially the side opening or the sensor device (tip 2503, Figs. 2B-3B) 20.
Miller teaches all limitations of claim 1, except for the structure of electrodes arranged within the microneedles. Miller teaches various transducers with multiple electrodes can be used with the device, but does not explicitly show their arrangement in the needle (paragraphs 43-45, 63). However, Miller explicitly teaches that the electrode can have any useful configuration including planar electrodes and amperometric two or three electrode arrangements (paragraphs 43-45). Kang teaches a microfabricated, implantable, planar probe comprising at least two electrodes 15arranged on the probe (Figs. 1-2B); wherein the probe comprises a longitudinal body and the at least two electrodes are arranged in the width or in the length of the longitudinal body of the probe (Fig. 1).
It would be obvious to one of ordinary skill in the art to modify Miller by combining the microneedles of Miller with the sensor probe of Kang. One would be motivated to do so because Miller does not explicitly show a particular probe inside the microneedle and suggests the use of any useful sensor (paragraphs 42-45), and Kang teaches a microfabricated sensor suitable for implantation (Abstract), but does not explicitly teach a method of inserting the implantable probe. Furthermore, although Kang does not explicitly teach that the dimensions are suitable for use with the micro-needles, the use of microfabrication techniques to create a sensor of a desired size would be within the ordinary skill in the art (Kang, paragraphs 2, 5, 74, 76). The results of this modification would be predictable because a three-electrode amperometric, planar sensor is already contemplated as an exemplary sensor by Miller (Miller paragraphs 43-45). Thus, Miller in view of Kang teaches a probe comprising at least two electrodes arranged on the probe, the probe comprising a longitudinal body, and the two electrodes arranged in the width or in the length of the longitudinal body of the probe (Kang Fig. 1).
Regarding claim 5, Miller teaches the size of a microelectrode transducer is smaller than 1 mm in any dimension (microelectrode having any radius, width, or length in the range of 1-1000 micrometers, Miller paragraph 45), and wherein the probe is adapted so the at least two electrode reach determined depth of a patient skin (inherent feature of the probe size). Although Miller and Kang in combination do not teach a specific size of a three-electrode probe, Miller teaches the dimensions of a transducer can be less than 1 mm, and as stated above, it would be obvious to use microfabrication techniques to create a sensor of a desired size, and such a modification would be within the ordinary skill in the art (Kang, paragraphs 2, 5, 74, 76).

Claims 2-4, 6-7, 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kang, as applied to claim 1 above, and further in view of Say (US 6,484,046 - previously cited).
Regarding claims 2-4, Miller in view of Kang teaches a working electrode and a counter electrode (Kang Fig. 8), and a probe size can be smaller than 1 mm (microelectrode having any radius, width, or length in the range of 1-1000 micrometers, Miller paragraph 45; Kang discloses microfabrication techniques Kang, paragraphs 2, 5, 74, 76). While Miller and Kang in combination suggest a particular microneedle and electrode arrangement, and the electrodes must be equal to or smaller than the probe size, neither explicitly teach a size of the electrodes in a three-electrode arrangement. Say teaches an analogous art related to insertable electrochemical analyte sensors (Abstract). Say teaches that conductive traces can form electrodes on a substrate, and the conductive traces can have widths of 25-250 microns (col. 3, lines 34-36; col. 12, lines 35-45).
It would be obvious to one of ordinary skill in the art to modify Miller and Kang by using electrode dimensions taught by Say. One would be motivated to do so because neither Miller nor Kang teach particular dimensions of electrodes on a substrate, and Say indicates possible electrode sizes relevant in the art. Furthermore, the use of microfabrication techniques to create a sensor of a desired size would be within the ordinary skill in the art (Kang, paragraphs 2, 5, 74, 76) and the electrode sizes taught by Say (25-250 microns) are also within the probe sizes taught by Miller (Miller paragraph 45). The results of this modification would be predictable because both Say, Kang, and Miller teach sensors for sensing analytes in interstitial fluid of the skin.
Regarding claims 56 and 7, Miller in view of Kang and Say teaches the inter-electrode distance is in the range of 5 and 50 µm (edge-to-edge distances of 25-250 µm overlaps with the claimed range, Say col. 12, lines 35-45; see above for reasoning to modify Miller and Kang by Say).
Regarding claim 9, Miller in view of Kang and Say teaches a third electrode (Kang reference electrode 15), which is 15a pseudo reference electrode comprising iridium oxide (Kang paragraphs 19-20, 22, 73-76).
Regarding claims 11-13, Kang teaches the sensor device has at least one deposited platinum conducting layer defining the first electrode, the second electrode, and the third electrode (electrodes 24, 25, 26; paragraphs 16, 42, 53-54), a deposited iridium oxide layer on the third electrode (Fig. 8, paragraph 13, 17, 56), and at least one membrane deposited on at least one of the three electrodes (glucose oxidase on the working electrode, paragraph 18; Teflon and polyurethane layers, paragraph 18, Fig. 8). 
Regarding claims 14 and 19, Kang teaches the at least one membrane comprises at least one of a) a linearity enhancing material which extends the linearity range of the sensor (“coating a polymer film, such as Nafion, cellulose acetate and polyurethane on the AgCl, to suppress the dissolution of Ag,” paragraph 9; “polyurethane film serves to enhance stability of the reference electrode,” paragraph 64) and b) a permselective material which provides selectivity (since claim 14 claims “at least one of” a linearity enhancing material and permselective material, Kang only has to disclose one of the two to meet the claim limitations).
Regarding claim 1015, Kang teaches an insulation layer at least between two conducting layers (Fig. 8, paragraphs 15, 41).  
Regarding claim 16, Kang teaches a substrate comprising a layer of silicon or silicon dioxide (dielectric substrate 11, paragraphs 15, 41, Fig. 8).
Regarding claims 17 and 18, Kang teaches first end having connecting contacts and a second end having the electrodes (Fig. 1, “connected to the other electrodes of the overall biosensor via a number of wirings,” paragraph 40) and intended to be inserted into the patient body (paragraph 76).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kang and Say, as applied to claim 2 above, and further in view of Rhodes (US 2003/0032874 - previously cited).
Miller, Kang and Say teach a microneedle and miniaturized electrochemical sensor probe arrangement (Miller Figs. 2B-3B, paragraphs 42-47; Kang Figs. 2A-2B, 8), but they do not explicitly teach or suggest that the electrodes can have different sizes in comparison to each other. Rhodes teaches analogous art related to an implantable electrochemical glucose sensor (Abstract), specifically that when a second electrode is twice as large as the first electrode the, effectiveness of the counter electrode is increased due to the increased reactive surface which allows for increased access to oxygen (paragraphs 50, 83, 141).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller, Kang, and Say such that the second electrode is twice as large as the first electrode. One would be motivated to do so because Rhodes teaches that sensing stability can be improved even at low oxygen concentrations using this modification (Fig. 8, paragraphs 50, 83, 141), and this improvement could be applied to the implanted sensor system taught by Miller, Kang, and Say. Furthermore, changing the size of an electrode should yield predictable results.

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicant alleges “Miller fails to disclose a hat that at least partially covers an [orifice] or cavity opening in the meaning of claim 1 as amended. Further, Miller nowhere mentions any problems that the orifice/cavity opening can clog and thereby compromise measurement with electrochemical sensor devices…Miller is silent about any particular configuration of the sensor device…Most importantly, the conical configuration of Miller would not allow to position a sensing probe carrying the sensing electrodes so that it protrudes at least partially into the side opening and obtains an efficient exposure to the interstitial fluid” (Remarks pg. 12). Applicant also alleges, “Kang is entirely silent about microneedle based sensing devices and their configuration. In particular, Kang gives no guidance how to prevent clogging or admit mechanical protection of hollow microneedle devices” and “none of Wang and Say discloses a microneedle with a hat” (Remarks pg. 12).
Regarding Miller’s disclosure of a hat, since Applicant has not provided a particular definition of “hat”, the broadest reasonable interpretation of “hat”, is simply a feature that covers a distal end and partially the side opening or the sensor device, as recited in amended claim 1. Applicant has not explicitly defined features or structure of the hat or claimed a particular hat structure. Thus, the limitation can be interpreted broadly, and the very tip disclosed by Miller is interpreted as a hat, and the distal tip covers the sensor device or side opening.
Applicant also seems to indicate that there is a criticality to disclosed invention that prevents clogging of the microneedle cavity (“it will be important both to protect the microneedle cavity opening from surrounding tissue to prevent from clogging,” Remarks pg. 11; “Miller nowhere mentions any problems that the orifice/cavity opening can clog and thereby compromise measurement with electrochemical sensor devices,” Remarks pg. 12). However, the claim as recited does not require that the microneedle cavity opening is configured to reduce clogging. Furthermore, Applicant has not explicitly disclosed or claimed any structure that makes the invention configured for doing so, other than the hat itself (“in order to protect the sensor and to prevent coring of the skin…the microneedle may comprise a hat,” pg. 5, lines 3-5 of Applicant’s specification). As stated above, Miller is interpreted as including a hat feature, so Miller is interpreted as preventing clogging, as understood in light of Applicant’s specification.
Regarding the combination of Miller and Kang, contrary to Applicant’s allegation that the conical configuration of Miller would not allow to position a sensing probe carrying the sensing electrodes so that it protrudes at least partially into the side opening and obtains an efficient exposure to the interstitial fluid (Remarks pg. 12), Miller explicitly teaches that the orifice 2501 fluidically communicates with the internal microneedle bore 2504, and a probe can be inserted into the bore of a microneedle (microneedles can sample interstitial fluid, paragraph 71; “To facilitate fluid access, the orifice 2501 is located in proximity to the distal end of the microneedle 2500…the orifice 2501 is in fluidic communication with the bore 2504,” paragraph 30; “the needles and transducers can be configured in any useful manner…the needle can include a transducer within a lumen of a needle,” paragraphs 47-50). Applicant has not provided evidence to indicate otherwise against Miller’s teachings. Furthermore, even though Kang is silent about microneedle based sensing devices, Kang is also generally silent as to how the probe is inserted into the human body (paragraph 8), thus one of ordinary skill in the art would be motivated to look for methods of inserting the probe, and Miller’s microneedle arrangement is one such method known in the art. Miller further provides motivation for combining the microneedle with ay suitable transducer (Miller paragraphs 42-45), and such a combination would be predictable due to their combined teachings as elaborated in the 103 rejection above. 
	Regarding Wang (US 2014/033647) and Say, the arguments are moot because Wang is not relied on in the current rejection of record and Say is not relied on to teach a microneedle with a hat. A new rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by Simpson is elaborated above. Regarding the dependent claims, Applicant does not provide any further arguments, and they are also rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791